PER CURIAM.
This is an appeal from a conviction and sentence for attempted first degree murder (Count I) and attempted second degree murder with a firearm (Count II). Although we find no merit in Rogers’ numerous challenges to his conviction, we agree with his assertion that the trial court imposed a departure sentence without written reasons.
Rogers was sentenced to twenty-five years for Count I and seventeen years for Count II, for a total of forty-two years. When a defendant is convicted of multiple offenses, a trial court should impose a separate sentence for each offense. The total sentence, however, cannot exceed the total guideline sentence unless a written reason is given for the departure. See Fla. R.Crim. P. 3.701(d)(12). Rogers’ guideline sentencing range was seventeen to forty years; the State concedes that the forty-two year sentence which the trial court imposed amounted to a departure sentence without written reasons and was error. Accordingly, we vacate the sentence and remand for re-sentencing within the guidelines.
Affirmed in part, reversed in part and remanded.
STONE, C.J., DELL and STEVENSON, jj.} concur.